O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: AFREEDMAN@OLSHANLAW.COM DIRECT DIAL: 212-451-2250 August 14, 2013 VIA EDGAR AND ELECTRONIC MAIL Lisa Kohl United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3628, treet, N.E. Washington, D.C. 20549 Re: Office Depot, Inc. Request for Glass Lewis Report Starboard Value and Opportunity Master Fund Ltd., et al. File No. 001-10948 Dear Ms. Kohl: We acknowledge receipt of the oral request of the Staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) on August 12, 2013 (the “Staff Request”) pursuant to which the Staff requested that we file with the Commission the full report from Glass Lewis & Co., LLC (Glass Lewis) in connection with the above-referenced matter.Filed herewith is the Glass Lewis report. *** The Staff is invited to contact the undersigned with any comments or questions it may have. Sincerely, /s/ Andrew Freedman Andrew Freedman cc:Jeffrey C. Smith Steve Wolosky O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
